Title: John Adams to Abigail Adams, 30 August 1777
From: Adams, John
To: Adams, Abigail


     
      My Friend
      Philadelphia August 30th: 1777Saturday
     
     A Letter from General Washington, was received last Night by the President, which I read. It is dated the 29th. Yesterday.
     The Enemy are in Possession of the Head of Elke, a little Town, at the Head of the River Elke, in which they found a Quantity of Corn and Oats, belonging to the States. Waggons were so universally taken up, in conveying away the valuable Effects of the Inhabitants, that none could be procured to transport this Grain. Part of their Army, is advanced to Grays Hill about two Miles from the Head of Elke, but whether to take Post there, or only to cover while they remove their Plunder, from the Head of Elke is uncertain.
     Our Army is at Wilmington. We have many Officers out reconnoitring the Country and the Enemy. Our Scouting Parties have taken between Thirty and Forty Prisoners, and Twelve Deserters are come in from the Fleet and Eight from the Army.
     They say the Men are generally healthy, but their Horses have suffered much by the Voyage.
     These Prisoners and Deserters are unable to give any other Intelligence. The Enemy give out, that they are Eighteen Thousand strong. But these are like Burgoines “Make Believes” and “Insinuations.” We know better; and that they have not Ten Thousands.
     The Militia from four States are joining General Washington, in large Numbers.
     The Plan of their military Operations, this Campaign, is well calculated for our Advantage. I hope We shall have heads and Hearts to improve it.
     For my own Part, I feel a secret Wish, that they might get into this City, because I think it more for our Interest that they should be cooped up here than that they should run away again to N. York. But according to present Appearances they will not be able to get here. By going into Cheasapeak Bay, they have betrayed a Dread of the Fire Works in the River Delaware, which indeed are formidable.—They must make the most of their Time, for, They cannot rationally depend upon so fine a Season, late in the fall, and Early in Winter, as they had the last Year. September, October, and November are all that remain.
     We expect Hourly, Advices from Gates and Arnold. We have Rumours of an Expedition to Long Island under Parsons, and another to Staten Island, under Sullivan, but no regular Accounts. I suppose it certain that such Expeditions have been made, but know not the success.
    